Spring, J.:
. The trial justice found as a fact “ that plaintiff did not know at the time that-she was executing her deed of said premises that she was making a sale and conveyance of said premises to the defendant, but supposed that the sale and conveyance was being made t& Coomber, to whom she had contracted the premises for sale.” He has found “ that the defendant is a shrewd and able business man, engaged in the real' estate business,, and familiar with "real estate values, and that the plaintiff is a woman of limited intelligence, advanced in years, physically weak and of inferior mental capacity, and without business ability and experience.”
In numbers the witnesses predominate decidedly in favor of the' defendant on the question of fact as to whether plaintiff knew- her agent was purchasing this lot from her. Evidently the court was controlled largely in the conclusion reached against the defendant by the character of the transaction itself. Confessedly the defendant *287was employed by the plaintiff to effect a sale of these identical premises. He was familiar with the worth of the real estate of this kind, and a shrewd and capable man, while she was of low intelligence and relied upon him. Any transaction between parties thus unequally matched and especially where a confidential relation exists, Will be dissected closely if the weaker party has been overreached to the profit of the .stronger. Where one undertakes to-act as agent for another in the sale of property the rule is inflexible that he violates his trust by becoming the purchaser from his principal, unless the assent of the. latter is established by most convincing proof. This principle is based upon good morals and good sense; As was said by Judge Story in his work on Agency (§ 210): “ It may be correctly said, with reference to Christian morals, that no man can faithfully serve two masters, whose interests are in conflict. If, then, the seller were permitted, as the agent of another, to become the purchaser, his duty to his principal and his own interest would stand in direct opposition to each other; and thus a temptation, perhaps, .in many eases, too strong for resistance .by men of flexible morals, or hackneyed in- the common devices of worldly business, would be held out, which would betray them into gross misconduct, and even into crime. It is to interpose a preventive check against such temptations and seductions, that a positive prohibition has been found to be the soundest policy, encouraged by the purest precepts of Christianity.”
And again (at § 211) : “ Hence it is well settled (to illustrate the general rule), that an agent employed to sell, cannot himself become the purchaser; and an agent employed to buy, cannot himself be the seller. So an agent, employed to purchase, cannot purchase for himself.” (Dutton v. Willner, 52 N. Y. 312; Conkey v. Bond, 36 id. 427; Ten Eyck v. Graig, 62 id. 406, 419.)
In support of the finding of the trial court we start with the transgression of this fundamental principle, and to warrant a reversal we must be convinced the transaction was fair and honest, and in face of the contrary conclusion arrived at by the trial justice, who saw all the witnesses. The defendant, paid a grossly inadequate sum for the premises. Their value was rated at about $3,000 by competent witnesses; The property was assessed at $3,400, and after his purchase the defendant induced the assessors to reduce the valúa*288tion to $2,800. The defendant, although - sworn in his own behalf and qualified to- pass upon the value of the property, did not controvert the estimate of the witnesses for the plaintiff. We must assume, therefore, that in this deal the defendant obtained from his principal, a woman “ advanced in years, physically weak, and of inferior mental capacity,” property worth $8,000 for $1,600. This circumstance very naturally would be given significance by the trial justice in determining that the plaintiff did not fully appreciate' that she was parting with the title to her agent.
Again, Coomber was the party with whom the contract was made, and when the title was easily shifted to the defendant, Coomber still showed his interest, or at least his good-fellowship, with the defendant by becoming his guarantor for the mortgage debt to the plaintiff. Hadley, the other supporting witness, was a clerk of the defendant. If the trial justice was imbued with the conviction that this trio were engaged in a scheme to wrong the weak old lady, the bolstering of -the defendant’s.testimony by that of his colleagues in the fraud would be given but little credence. To accentuate still more the shrewdness of the transaction the defendant assumed to act in the role of agent to the extent of charging commissions for investing himself with the ownership of the property. The papers themselves, in connection with certain undisputed facts, in a measure give intrinsic support to the conclusion of the trial justice on the contention we are considering. The original contract was between the plaintiff and Coomber, and the defendant agreed to execute the bond with him. The bond was executed by these two, but the mortgage, of course, was signed by the defendant alone and kept by him for recording. The plaintiff then took away the bond signed by the two, which fact, in view of the understanding that both were to sign it, gives credit to her statement that she supposed Coomber was the- vendee.
All of these facts tend.in some degree to corroborate the narrative of the plaintiff, and while she is contradicted by the defendant and Coomber and Hadley, in view of these sustaining circumstances we are not disposed, to disagree with the finding of the trial justice that the plaintiff believed she was selling her- property to Coomber.
It is urged ably and strenuously by the appellant’s counsel that the acceptance of pay on the mortgage by the plaintiff after she had *289learned that the deed ran to the defendant was a ratification of that act and estopped her from assailing the transaction. It is elementary that the occurrence described by the plaintiff was voidable at her election, and if, with full knowledge of all the facts, she “ deliberately and freely ” ratified the act of her agent, she thereby waived her right to repudiate it. (Story Agency, § 210; Johnstone v. O' Connor, 21 App. Div. 77, 83.) Ratification between the original parties, however, “ implies a conscious and intended approval of the act done. * * * It rests in the intention.” (Glenn v. Garth, 133 ,N. Y. 18, 35; Merritt v. Bissell, 155 id. 396.) That intention is generally one of fact to be deduced from all the circumstancés. (Parker v. Baxter, 86 N. Y. 586, 593; Osborn v. Gantz, 60 id. 540, 542.)
Plaintiff, according to her story, learned that the title had been taken by the defendant, instead of by Coomber, March twenty-third, and she immediately began to disavow the transaction and besiege the defendant to reconvey to her, which he declined to do; The plaintiff testified that when the money was paid on the mortgage on April seventeenth, “ I told Bird that I would place. the money in the bank until I got my property back; that I wquld hold the money ready for them until I got my property back.” Hadley confirms the plaintiff in this, testifying that she said as she went away with the money: “I am going to keep this now until you give me back the property. * * I am going to a lawyer.” This does not indicate that she was giving “conscious approval” of the transfer to her agent. There was no acquiescence implied in the declaration, but an evident purpose to get “back the property.” The acceptance of the money on the mortgage, viewed alone, may have been incompatible with an intention to disaffirm, but when accompanied with the express declaration quoted it may not as a fact show any ratification, and the trial court has so held. Neither defendant nor Hadley gave any dissent to the course the plaintiff proposed to adopt. Apparently, the defendant was willing, if he heard the remark of the plaintiff, to acquiesce in her proposition to keep the money intact until the determination of her attempt to obtain a reconveyance of the property. No one had advised her of the effect of the acceptance of this money. In view of her *290infirmities, physical and mental, and in view of the relation which the defendant had sustainéd to her, and in view of the fact that her attitude involved an imputation upon his integrity, the suggestion might be made that it would have been proper for him to intimate to her that she could not obtain the fruits of the transaction and still repudiate it. Seemingly he preferred to have her bound by an act which she did not comprehend. The burden of her complaint constantly was that she had been cheated; that she desired her property back and she persisted in this statement openly even when receiving the money, and it is reasonable to conclude that she did not intend to ratify his unauthorized conduct by receiving the money on the mortgage.
The plaintiff in her complaint alleged that she had kept the money received by her from the defendant, and was ready and willing to pay the same to him upon the delivery of the deed revesting her with the title, and the decision and judgment protect the defendant in this regard. The suit is between the original parties, and the rights of third persons have not intervened to complicate the restoration of the parties to their former position, and we are satisfied that the disposition made of. the case by the court below did no violence to the facts and no injury to the litigants.
The judgment should be affirmed, with costs to the respondent.
All concurred.
Judgment affirmed, with costs.